                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                             )
                                                     )
               v.                                    )
                                                     )      Docket No. 1:19-cr-10328-FDS
RICHARD PHILIPPE                                     )
                                                     )
                      Defendant.                     )
                                                     )


                       UNITED STATES’ MOTION IN LIMINE # 5 –
                       JUDICIAL NOTICE OF DRIVING DISTANCE

       The United States of America respectfully moves this Court to take judicial notice that the

driving distance between Taunton, Massachusetts and Dahlonega, Georgia, utilizing major

highways, exceeds 1,050 miles.

       At issue in this trial is Defendant’s state of mind – specifically, whether he knew that he

had been convicted of a crime punishable by imprisonment by more than a year. The evidence

will show that Defendant repeatedly drove from Massachusetts to Georgia in order to purchase

guns from Austin Lumpkin – who in turn had purchased these guns from a retailer in Dahlonega,

Georgia that held a Federal Firearms License – and to drive these guns back to Massachusetts to

sell out of his warehouse in Taunton, Massachusetts. The fact that Defendant chose to drive more

than 1,000 miles to purchase these guns indirectly from a licensed retailer, rather than purchasing

guns himself from a licensed retailer in or around Massachusetts, is strongly probative of

Defendant’s state of mind, and strongly suggests that he knew that his status as a felon prohibited

him from purchasing firearms legitimately. Information about the length of the drive from

Taunton, Massachusetts to Dahlonega, Georgia will assist the jury in assessing Defendant’s pattern

of conduct and his accompanying knowledge.
       Pursuant to Fed. R. Evid. 201, the Court “may judicially notice a fact that is not subject to

reasonable dispute because it… can be accurately and readily determined from sources whose

accuracy cannot reasonably be questioned.” The highway mileage between two cities may be

accurately and readily determined via an atlas or online mapping service, and the accuracy of such

distance cannot be reasonably disputed. See, e.g., United States v. Moon, 802 F.3d 135, 149 and

n. 11 (1st Cir. 2015) (taking judicial notice of the distance between Worcester and Boston). See

also Deutch v. United States, 367 U.S. 456, 470 (1961) (taking judicial notice of the mileage

between Ithaca, NY and Albany, NY); Boyce Motor Lines v. United States, 342 U.S. 337, 344

(1952) (“[w]e may, of course, take judicial notice of geography”).

       Given the foregoing, and the relevance of Defendant’s state of mind to the jury’s

determination, the United States respectfully requests that the Court take judicial notice

that the driving distance between Taunton, Massachusetts and Dahlonega, Georgia,

utilizing major highways, exceeds 1,050 miles.



                                                      Respectfully submitted,

                                                      ANDREW E. LELLING
                                                      United States Attorney
                                                 By: /s/ William F. Abely
                                                      WILLIAM F. ABELY
                                                      FRED M. WYSHAK III
                                                      Assistant U.S. Attorneys
Date: September 18, 2020




                                                 2
                                CERTIFICATE OF SERVICE

       I hereby certify that this document will be filed via ECF and thereby served on all
counsel of record.

                                                    /s/ William F. Abely
                                                    William F. Abely
                                                    Assistant U.S. Attorney
Date: September 18, 2020




                                 RULE 7.1 CERTIFICATION

       I certify that I have conferred with opposing counsel and have attempted in good faith to
resolve or narrow the issue.


                                             /s/    William F. Abely
                                             William F. Abely
                                             Assistant United States Attorney
Date: September 18, 2020




                                                3
